

114 S907 PCS: Wounded Warrior Tax Equity Act of 2015
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 41114th CONGRESS1st SessionS. 907[Report No. 114–18]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to prevent the extension of the tax collection period
			 merely because the taxpayer is a member of the Armed Forces who is
			 hospitalized as a result of combat zone injuries.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Tax Equity Act of 2015.
		2.Prevention of
			 extension of tax collection period for members of the Armed Forces who are
			 hospitalized as a result of combat zone injuries
			(a)In
 generalSection 7508(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Collection
				period after assessment not extended as a result of
 hospitalizationWith respect to any period of continuous qualified hospitalization described in subsection (a) and the next 180 days thereafter, subsection (a) shall not apply in the application of section 6502..
			(b)Effective
 dateThe amendment made by this section shall apply to taxes assessed before, on, or after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar